Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/578,777 VEHICLE SEAT ASSEMBLY WITH ENERGY ABSORBING FEATURE filed on 9/23/2019.  Claims 1-28 are pending.  Claims 4, 7, 8, 15, 17-19 and 22-28 are withdrawn. This Final Office Action is in response to applicant’s reply dated 1/19/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1, 5, 6, 11, 12, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2012/0125699 to Guthrie.
	With regards to claim 1, the publication to Guthrie a device having a seat (4120, See Figure 41) a frame (under seat) that supports the seat; and a flex beam (4140) that contacts the frame, the flex beam comprising a bowed shape with a curving intermediate section positioned between opposing ends, the intermediate section being in contact with the frame to support the frame above the floor and connected to the frame at one or more points along the intermediate section.
	With regards to claim 5, Guthrie teaches a base that extends between and is connected to the opposing ends of the flex beam, the base being flat to be positioned on the floor of the vehicle.
	With regards to claim 6, Guthrie teaches fasteners (132) that connect the opposing ends of the flex beam to the base.
	With regards to claim 11, Guthrie teaches a device having a seat; a frame that supports the seat; a flex beam comprising first and second ends and an intermediate section with a bowed shape that supports the frame; a base that is attached to the first and second ends of the flex beam; the flex beam is movable between a first position and a second position; the first position comprising the flex beam being bowed upward away from the base; and the second position comprising the flex beam being positioned in closer proximity to the base and a lock (4110) that extends from the flex beam and secures the flex beam in a second positon.  
	With regards to claim 12, Guthrie teaches wherein the lock has a first locking member (upper link) on the flex beam and a second locking member (lower link) on the base, the first and second locking members being positioned to be engaged together in the second position to prevent the flex beam from moving away from the base towards the first position.
With regards to claim 16, Guthrie teaches, wherein the lock is a first lock and further comprising a second lock spaced away from the first lock, the second lock comprising a first locking member on the flex beam and a second locking member on the base with the first and second locking members being engaged together in the second position to prevent the flex beam from moving away from the base towards the first position.
With regards to claim 20, Guthrie teaches wherein the flex beam comprises a bowed shape in each of the first and second positions with the second position having a flatter shape than the first position.
With regards to claim 21, Guthrie teaches wherein the flex beam comprises a compound shape with concave sections extending inward respectively at the first and second ends and the intermediate section having a convex shape.

Claim Rejections - 35 USC § 103

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2012/0125699 to Guthrie.
Guthrie discloses applicant’s basic inventive concept, including teaching using a synthetic plastic for the flex beam.  However, it does not specifically teach that the plastic is a thermoplastic composite.  It would be obvious to one of ordinary skill in the art to have used the thermoplastic composite for its suitable flexibility, and it has been held that using a suitable material is obvious.  
With regards to claim 10, Guthrie does not teach a plurality of bases and backrests that are arranged in a row to accommodate two or more persons, however, it has been held that duplicates of the same devices are obvious uses for the device and it would be obvious to use more than one seat, for extra persons.  
  

Allowable Subject Matter
Claims 2, 3, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not teach a lock with a first locking member connected to the flex beam and a second locking member, the first and second locking members comprising teeth that engage together when a force is applied to the seat that moves the intermediate section of the flex beam towards the floor.
With regards to claim 13, the prior art does not teach wherein the first and second locking members are spaced apart and disengaged in the first position.
With regards to claim 14, the prior art does not teach wherein the first and second locking members comprise one or more teeth with the teeth facing inward away from the first and second ends of the flex beam to contact together in the second position.


Response to Arguments
	With regards to claim 1, the applicant’s has argued that the flex beam as taught by Guthrie is in “contact” with the frame, however it is not “connected” as recited in amended claim 1 (See Remarks).  The term “in contact” means touching and it is clear that the flex beam is touching the frame.  The term “connected” means “pertaining to or joined or linked or relating to”.  The flex beam is connected to the frame with fasteners at the ends.  The flex beam is  also connected to the frame at the top by touching the frame.  Physical contact between members meets the term of “connected”, such as an electrical connection being achieved by touching or contact.  With regards to claim 11, the applicant has argued that the lock 4110 does not extend from the flex beam.  This is not persuasive in that the lock extends from the end of the flex beam.  (See Fig. 41).  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/17/21